23 A.3d 527 (2011)
Philip B. MITMAN, Mayor of the City of Easton, on behalf of the CITY OF EASTON, Appellant
v.
POLICE PENSION COMMISSION OF the CITY OF EASTON and Matthew Renninger, Appellees.
No. 64 MAP 2010
Supreme Court of Pennsylvania.
Argued May 10, 2011.
Decided July 19, 2011.
Ryan J. Cassidy, Reed Smith, L.L.P., Philadelphia, Joel Martin Scheer, Fishbone & Scheer, P.C., Easton, for Philip B. Mitman, Mayor of the City of Easton, on behalf of the City of Easton.
Gary Neil Asteak, Easton, for Matthew Renninger.
Ralph Jeffery Bellafatto, Easton, for Police Pension Commission of the City of Easton.

ORDER
PER CURIAM.
AND NOW, this 19th day of July, 2011, the Order of the Commonwealth Court is AFFIRMED.